Case 6:21-cv-00793 Document 1-1 Filed 07/30/21 Page 1 of 23




     Exhibit 1
               Case 6:21-cv-00793 Document 1-1 Filed 07/30/21 Page 2 of 23

                                                                                                            US007 159766B2


(12) United States Patent                                                         (10) Patent No.:                        US 7,159,766 B2
       Wurzburg et al.                                                            (45) Date of Patent:                               *Jan. 9, 2007
(54) PERIPHERAL DEVICE FEATURE                                                        5,953,511 A            9/1999 Sescila, III et al.
        ALLOWING PROCESSORS TO ENTERA                                                 6,000,607 A    12/1999 Ohki et al.
        LOW POWER STATE                                                               6,168,077 B1    1/2001 Gray et al.
                                                                                      6,230,277 B1 * 5/2001 Nakaoka et al. ............ T13,320
(75) Inventors: Henry Wurzburg, Austin, TX (US);                                      6,279,060 B1           8/2001 Luke et al.
                                                                                      6,317,839 B1           11/2001 Wells
                      Tetsuo Yamamoto, Sagamihara (JP);                               6.349.878 B1            2/2002 Imaial
                      Mark Colman Atchison, East                                      6,389,544 B1 5/2002 Katagiri
                      Northport, NY (US)                                              6,405,362 B1* 6/2002 Shih et al. .................. 717/174
                                                                                      6,435,904 B1           8, 2002 Herbst et al.
(73) Assignee: Standard Microsystems Corporation,                                     6,438,638 B1           8, 2002 Jones et al.
                      Hauppauge,
                          ppaug NY (US (US)                                                             (Continued)
(*) Notice:           Subject to any disclaimer, the term of this                              FOREIGN PATENT DOCUMENTS
                      patent is extended or adjusted under 35
                      U.S.C. 154(b) by 167 days.                             JP                       O7334633 A        12/1995
                                                                             JP                       08050463. A         2, 1996
                      This patent is Subject to a terminal dis                                            OTHER PUBLICATIONS
                      claimer.
                                                                            U.S. Appl. No. 10/762,684, filed Jan. 20, 2004, Wurzburg.
21) Appl. No.: 10/762,767
(21) App                       9                                                                     (Continued)
(22) Filed:           Jan. 20, 2004                                          Primary Examiner Seung Ho Lee
                                                                             (74) Attorney, Agent, or Firm Meyertons Hood Kivlin
(65)                     Prior Publication Data                              Kowert & Goetzel, P.C.; Jeffrey C. Hood: Russell E.
        US 2005/O156038 A1                 Jul. 21, 2005                     Henrichs
(51) Int. Cl.                                                                (57)                             ABSTRACT
        G06F 7/00                      (2006.01)
(52) U.S. Cl. ....................... 235/376; 235/439; 235/.441             If a USB device is turned off or is not active, the device may
(58) Field of Classification Search ................ 235/382,                be electrically disconnected from a USB host controller. The
                                        235/.435. 376, 382.5, 439, 441       device may be electrically disconnected through a physical
        See application file for complete search history.                   interface on the device. In some embodiments, if the device
                                                                            becomes active during a wait period (e.g., 2–3 seconds) prior
(56)                     References Cited                                   to electrically disconnecting the device, the device may not
                                                                            be electrically disconnected. In some embodiments, when
                U.S. PATENT DOCUMENTS                                       the device is electrically disconnected from the USB host
       4,390,964 A    6/1983 Horky et al.                                   controller and no system activity of a bus mastering periph
       5,541,985 A         7, 1996 Ishii et al.                             eral is occurring, the CPU may enter a low power state if
       5,630,081 A         5/1997 Rybicki et al.                            other conditions are met. In some embodiments, if the USB
       5,786,769 A         7, 1998 Coteus et al.                             device becomes active after electrically disconnecting, the
       5,793,359 A         8, 1998 Ushikubo                                  electrical disconnection may be discontinued
       5,815.426 A         9/1998 Jigour et al.
       5,841,654 A       11/1998 Verissimo et al.
       5,877,483. A        3, 1999 Bilich et al.                                                   82 Claims, 10 Drawing Sheets


                 USB Host Controller
                        211

                                                                Upstream Physical
                                                                  Port    Interface

                                                                                                                                    513


                                                                                        Auto Detach               Attach Detect
                                                                                           logic
                                                                                            507
                                                                                      Configuration Bit
                                                                                            519

                                                                                         EEPROM
                                                                                            509
            Case 6:21-cv-00793 Document 1-1 Filed 07/30/21 Page 3 of 23


                                                     US 7,159,766 B2
                                                               Page 2

            U.S. PATENT DOCUMENTS                                       2003/0167345 A1* 9/2003 Knight et al................ TO9,249
                                                                        2004/0027879 A1* 2/2004 Chang ........................ 365,200
   6,460,143 B1 * 10/2002 Howard et al. ............. T13,323           2004O163303 A1        8, 2004 Dutton et al.
   6.467,042 B1    10/2002 Wright et al.                                2005/0156038 A1       7/2005 Wurzburg et al.
   6,505,267 B1      1/2003 Luke et al.
   6,510,524 B1      1/2003 Osburn et al.                                               OTHER PUBLICATIONS
   6,519,669 B1     2/2003 Yanagisawa                               “The Laptop Computer May Be Unable to Enter the C3 Processor
   6,557,754 B1      5/2003 Gray et al.                             Power-Saving    State',s http://support.microsoft.com/default.
   6,598, 100 B1     7/2003 Shu et al.                              aspx?scid=kbjen-us;297045, date unknown (Sep. 28, 2004 listed on
   6,601, 180 B1     7/2003 Paredes et al.                                               s      - try
   6,654.841 B1     11, 2003 Li                                     article but their were earlier revisions).
     W- I
   6,714,215 B1     3, 2004 Flora et al.
                                                                    “The Laptop Computer- -May
                                                                                           - -
                                                                                               Be Unable to Enter the C3 Processor
                                                                    Power-Saving State', originally downloaded from: http://support.
   6,910,627 B1     6/2005 Simpson-Young et al.                     microsoft.com/default.aspx?scid=kbjen-us;297045; (Article publi
   6,928,562 B1*     8/2005 Cohen et al. ............... T13,320    cation date is unknown)                    s       s
2002/0155893 A1     10/2002 Swanberg et al.
2003/0058284 A1     3, 2003 Toh et al.                              * cited by examiner
      Case 6:21-cv-00793 Document 1-1 Filed 07/30/21 Page 4 of 23


U.S. Patent       Jan. 9, 2007    Sheet 1 of 10        US 7,159,766 B2




                      FIG. 1
      Case 6:21-cv-00793 Document 1-1 Filed 07/30/21 Page 5 of 23


U.S. Patent       Jan. 9, 2007            Sheet 2 of 10            US 7,159,766 B2




         CPU                        North Bridge
         203                            205




                                      PCBUS
                                         207


                          South Bridge
                              209




                       USB Host Controller
                              211




                                                          USB Device
                                                             215

       FG. 2
      Case 6:21-cv-00793 Document 1-1 Filed 07/30/21 Page 6 of 23


U.S. Patent       Jan. 9, 2007    Sheet 3 of 10        US 7,159,766 B2
      Case 6:21-cv-00793 Document 1-1 Filed 07/30/21 Page 7 of 23


U.S. Patent                                            US 7,159,766 B2




                                                             #7“?IH
      Case 6:21-cv-00793 Document 1-1 Filed 07/30/21 Page 8 of 23


U.S. Patent                                            US 7,159,766 B2
      Case 6:21-cv-00793 Document 1-1 Filed 07/30/21 Page 9 of 23


U.S. Patent                 Jan. 9, 2007            Sheet 6 of 10                  US 7,159,766 B2




                                       sa device coupled to
                                     he host Controller and in
                 No                     an active state?
                                                  601



            Electrically
       disCOnnect the device
           from the host
             Controller,
                603

                                                                          Maintain the
                                                                      Connection between
                                                                    the device and the host
                                     Maintain the device in                Controller.
           the device if                                                     605
         an active State?       No
                                           an electrically
                                      disconnected state.
               607                              611

                Yes




       Electrically reconnect
      the device to the host
            Controller.
               609

                                            F.G. 6
       Case 6:21-cv-00793 Document 1-1 Filed 07/30/21 Page 10 of 23


U.S. Patent                   Jan. 9, 2007          Sheet 7 of 10              US 7,159,766 B2


                                                     Determine if a Card is
                                                       in a Card slot of a
                                                     Card reader Coupled
                                                     to the host Controller.
                                                              701



    Electrically disconnect                              S a card in the
    the Card reader from
     the hOSt Controller.
                                         No                Card slot?
             705                                              703




                                     Electrically      aCCessed in a fi         Keep the card
                                  reConnect the
        Card reader?               Card reader.      specified amount of         pOWered up.
                                                             time?                   708
                                        713                   707

      Maintain the Card
         reader in an                                    Power down
         electrically                                     the Card.
     disconnected State.
                                                              709
             712




                 Maintain the Card                   ls the hOSt Controller
                   in the power                      attempting to access      Power up the
                    down state.                            the Card?
                                                                                  Card.
                        717                                   715                  719


      FIG. 7
     Case 6:21-cv-00793 Document 1-1 Filed 07/30/21 Page 11 of 23


U.S. Patent            Jan. 9, 2007             Sheet 8 of 10                  US 7,159,766 B2


                                   Detect whether a
                                   device is coupled
                                       to the hub.
                                          801



                                         a device
                                     Coupled to the
                                          hub?
                                          803




      Maintain COnnection                                       Electrically disconnect
       between hub and                                          the hub from the host
        host Controller.                                              Controller,
             807                                                         805




                            Maintain the hub in                  Hasa device been
                              an electrically          No.
                                                                  attached to the
                            disCOnnected State.                        hub?
                                   813                                   809




                                                                Electrically reconnect
                                                                 the hub to the host
                                                                      Controller.
                                                                         811


                                  FIG. 8
      Case 6:21-cv-00793 Document 1-1 Filed 07/30/21 Page 12 of 23


U.S. Patent           Jan. 9, 2007       Sheet 9 of 10   US 7,159,766 B2



                                Maintain Connection
   devices Coupled              between the device       Maintain CPU
      to the host       Yes         and the host         in active state.
      Controller?                    Controller.              905
                                        903


          No




    Do not place a
   signal on the PC
         bUS.
         907




                              FG. 9
      Case 6:21-cv-00793 Document 1-1 Filed 07/30/21 Page 13 of 23


U.S. Patent              Jan. 9, 2007          Sheet 10 of 10    US 7,159,766 B2




                                        Maintain Connection
                                                                Maintain CPU
                                        between the hub and
                              Yes                               in active State.
         to the hub?                     the hOSt Controller.
                                                                      1005
             1001                              1003

              No




    Electrically disconnect
    the hub from the hOst
          COntroller.
            1007



       Do not place a
      signal on the PC
             bUS.
            1009




                                                FIG 10
             Case 6:21-cv-00793 Document 1-1 Filed 07/30/21 Page 14 of 23


                                                  US 7,159,766 B2
                              1.                                                                   2
         PERIPHERAL DEVICE FEATURE                                  memory card can then be inserted into an appropriate
      ALLOWING PROCESSORS TO ENTERA                                 flash-memory card reader coupled to a PC, and the image
             LOW POWER STATE                                        files directly copied to the PC. It should be noted that while
                                                                    a majority of smaller hand-held computers and PDAs have
         BACKGROUND OF THE INVENTION                                slots that receive Compact FlashTM memory cards, currently,
                                                                    most PCs do not, hence the need for a flash-memory card
  1. Field of the Invention                                         reader connecting to the PC. Most recently the preferred
   This invention relates generally to the field of computer        interface between flash-memory card readers and PCs has
systems and, more particularly, to peripheral devices.              been the Universal Serial Bus, where the flash-memory card
   2. Description of the Related Art                           10   reader is connected to a USB port on the PC via a USB
   The Universal Serial Bus (USB) allows coupling of                cable. Portable computer or notebook PCs typically also
peripheral devices to a computer system. USB is a serial            have PC-memory card (earlier known as Personal Computer
cable bus for data exchange between a host computer and a           Memory card International Association: PCMCIA) slots that
wide range of simultaneously accessible devices. The bus            can receive PCMCIA memory cards configured as flash
allows peripherals to be attached, configured, used, and       15   memory card readers.
detached while the host is in operation. For example, a card           In all, the many different memory card formats present a
reader for reading flash memory cards may be coupled to a           wide array of interface requirements not only for PCs but for
host computer through the USB. USB based systems may                other digital systems as well. Such as embedded systems.
require that a USB host controller be present in the host           Different adapters are needed for each of the memory card
system, and that the operating system (OS) of the host              formats. One solution to consolidate the interfacing of
system support USB and USB Mass Storage Class Devices.              flash-memory cards to desktop and portable computer PCs
A USB hub may be coupled to a USB host controller to                has been the design and manufacture of multi-format flash
allow multiple USB devices to be coupled to the host system         memory card readers that are capable of reading the most
through the USB host controller. In addition, other USB             popular formats. Such memory card-readers are sometimes
hubs may be coupled to the USB hub to provide additional       25   referred to as Seven-in-one readers indicating that they
USB device connections to the USB host controller.                  may be used with the currently popular flash-memory card
   In recent years the electronics marketplace has seen a           formats. As indicated above, such multi-format card readers
proliferation of appliances and personal electronics devices        are typically designed with a USB interface.
that use solid-state memory. For example, traditional film            While USB devices, such as multi-format card readers
cameras have been losing market share to digital cameras       30   and USB hubs designed with a USB interface, are typically
capable of recording images that may be directly down               connected to host PCs and/or notebook PCs via a USB cable,
loaded to and stored on personal computers (PCs). The               they may also be designed into computers as embedded USB
pictures recorded by digital cameras can easily be converted        devices. Typically, adding an embedded USB device, such
to common graphics file formats such as Joint Photographic          as a card reader or hub, to a computer adversely affects
Experts Group (JPEG), Graphic Interchange Format (GIF)         35   power consumption of the computer. In general, a USB
or Bitmap (BMP), and sent as e-mail attachments or posted           device attached to the USB host controller of the computer
on web pages and online photo albums. Many digital cam              may prevent the central processing unit (CPU) of the com
eras are also capable of capturing short video clips in             puter from entering a low power state—e.g., the C3 state.
standard digital video formats, for example Moving Picture          The USB host controller, as a bus mastering peripheral, may
Experts Group (MPEG), which may also be directly down          40   keep the PCI bus active as long as it is attached to a USB
loaded and stored on personal computers (PCs) or notebook           device preventing the CPU from going into a low power
computers. Other devices that typically use solid-state             state. This may especially be a problem for embedded
memory include personal digital assistants (PDAs), pocket           devices (e.g., an embedded card reader). Unnecessary power
PCs, video game consoles and Moving Picture Experts                 may also be used to power a memory card that is not in use.
Group Layer-3 Audio (MP3) players.                             45   When a memory card or multiple memory cards are inserted
   The most widely used solid-state memory devices include          in a memory card-reader, they are normally fully powered as
flash-memory chips configured on a small removable                  long as the memory card-reader is not in SUSPEND mode.
memory card, and are commonly referred to as flash                  In Such case, the memory card can typically dissipate up to
memory cards. The majority of flash-memory cards cur                100 mA, adversely affecting battery life.
rently on the market are typically one of: Compact FlashTM,    50
MultiMediaMemoryTM memory card (MMC) and the related                            SUMMARY OF THE INVENTION
Secure Digital Memory card (SD), SmartMediaTM memory
card (SM), xD Picture CardsTM (xD), and Memory StickTM.                In various embodiments, a USB device (e.g., a USB hub
Most digital cameras, for example, use Compact FlashTM              or card reader) coupled to a USB host controller may
memory cards to record images. Many PDA models use             55   communicate with the USB host controller through an
Memory StickTM memory cards to hold data. Some MP3                  upstream port. In some embodiments, a USB hub may be
players store music files on SM memory cards. Generally,            coupled to a USB port to provide additional USB ports. Data
data saved by PDAs and other handheld devices using                 may be transmitted from the USB device to the USB host
flash-memory cards are also transferred or downloaded to a          controller and then used by a central processing unit (CPU).
PC. In the present application, the term “flash-memory” is     60   In some embodiments, if the USB device is turned off or is
intended to have the full breadth of its ordinary meaning,          not in an active state (e.g., no cards are present in a USB card
which generally encompasses various types of non-volatile           reader or no devices are attached to a USB hub), an
solid-state memory devices as described above.                      algorithm (e.g., from the device's firmware) may be imple
   Typically, a flash-memory card can easily be removed             mented to electrically disconnect the USB device from the
from the utilizing device. For example, a Compact FlashTM      65   USB host controller. In some embodiments, when the USB
memory card can be removed from a digital camera much               device is electrically disconnected from the USB host con
like film is removed from a standard camera. The flash              troller and no system activity from a bus mastering periph
              Case 6:21-cv-00793 Document 1-1 Filed 07/30/21 Page 15 of 23


                                                      US 7,159,766 B2
                             3                                                                          4
eral is occurring on the PCI bus, the CPU may enter a low                herein be described in detail. It should be understood,
power state (other system conditions may also need to be                 however, that the drawings and detailed description thereto
met).                                                                    are not intended to limit the invention to the particular form
  In various embodiments, a USB device, such as a card                   disclosed, but on the contrary, the intention is to cover all
reader, may be embedded in a portable computer, such as a                modifications, equivalents, and alternatives falling within
laptop. The card reader may read data from memory cards                  the spirit and scope of the present invention as defined by the
inserted into the card reader. If no memory cards are inserted           appended claims. Note, the headings are for organizational
in the card reader, an algorithm in the card reader's firmware           purposes only and are not meant to be used to limit or
may be implemented to electrically disconnect the card                   interpret the description or claims. Furthermore, note that
reader from a USB host controller. In some embodiments,             10   the word “may is used throughout this application in a
when the card reader is electrically disconnected from the               permissive sense (i.e., having the potential to, being able to),
USB host controller and no system activity from a bus                    not a mandatory sense (i.e., must). The term “include, and
mastering peripheral is occurring on the PCI bus, the CPU                derivations thereof, mean “including, but not limited to’.
may be allowed to enter a low power state (other conditions              The term “coupled' means “directly or indirectly con
may also need to be met). In some embodiments, the card             15   nected'.
reader may be electrically disconnected or electrically
reconnected from the USB host controller by a sideband                              DETAILED DESCRIPTION OF THE
signal from the computer to signal the card reader when to                            PREFERRED EMBODIMENTS
electrically disconnect and electrically reconnect.
  In some embodiments, if a card is inserted into the card                 FIG. 1 illustrates an embodiment of a portable computer
reader, but has not been accessed for a first specified amount           101 for various embodiments. Embodiments of the inven
of time (e.g., 10 seconds), the card reader may power down               tion may be used with various different types of systems of
the card. If the card is then accessed, the card reader may              computers, and portable computer 101 is one exemplary
restore power to the card. In some embodiments, an algo                  embodiment.
rithm in the card reader's firmware may power the card up           25      In some embodiments, the portable computer 101 may be
and down. In some embodiments, a sideband signal may be                  used with multiple peripheral devices such as, but not
sent to the card reader to signal the card reader to electrically        limited to, Universal Serial Bus (USB) devices (e.g., com
disconnect after the card has been powered down. In some                 puter mouse 111, Scanners, printers, external memory
embodiments, the card may be powered down approxi                        devices, cameras, personal digital assistants (PDAs), key
mately at the same time that the card reader is electrically        30   boards, touchscreens, and joysticks). Other peripheral
disconnected. In some embodiments, a sideband signal may                 devices are also contemplated.
be used to signal the card reader when to electrically                      FIG. 2 is a block diagram of one embodiment of computer
reconnect.                                                               101. In some embodiments, north bridge 205 (an integrated
                                                                         chip) couples the central processing unit (CPU) 203 and the
      BRIEF DESCRIPTION OF THE DRAWINGS                             35   system memory 201 to the peripheral component intercon
                                                                         nect (PCI) bus 207 (used to connect peripherals to the
  The foregoing, as well as other objects, features, and                 computer). As shown, south bridge 209 couples to the PCI
advantages of this invention may be more completely under                bus 207. In some embodiments, south bridge 209 may
stood by reference to the following detailed description                 include a USB host controller 211 to communicate through
when read together with the accompanying drawings in                40   a USB port 213 with a USB device 215. The USB port 213
which:                                                                   and USB device 215 may be internal or external to the
  FIG. 1 illustrates a portable computer for various embodi              computer. In some embodiments, the USB host controller
ments;                                                                   211 may provide a peripheral bus interface between the USB
   FIG. 2 is a block diagram of one embodiment of a                      device 215 and the computer.
computer, according to an embodiment;                               45      Referring again to FIG. 1, in some embodiments, USB
   FIG. 3 illustrates a diagram of a card reader coupled to a            devices, such as a card reader 113, may communicate with
USB host controller, according to an embodiment;                         a computer (e.g., portable computer 101) through a USB
   FIG. 4 illustrates a diagram of a USB device coupled to               host controller 211 in a PC chipset. The USB host controller
a USB host controller, according to an embodiment;                       211 may regulate communication with attached USB
   FIG. 5 illustrates a diagram of a hub with an attach detect      50   devices (e.g., Scheduling bandwidth on the bus). Commu
logic and a physical interface, according to an embodiment;              nication speeds with the USB devices coupled to the USB
   FIG. 6 illustrates a flowchart of a method for electrically           host controller 211 may include low speed (LS), full speed
disconnecting and electrically reconnecting a device from to             (FS), and high speed (HS). In some embodiments, USB
a USB host controller, according to an embodiment;                       devices may be coupled to a computer (e.g., portable com
   FIG. 7 illustrates a flowchart of a method for electrically      55   puter 101) through one or more USB ports 103. The USB
disconnecting and electrically reconnecting a card reader to             ports 103 may be on the portable computer 101 or on a
a USB host controller, according to an embodiment;                       docking station (not shown) coupled to the portable com
   FIG. 8 illustrates a flowchart of a method for electrically           puter 101. A USB connector 109 may plug into a USB port
disconnecting and electrically reconnecting a hub to a USB               103 to couple a USB device to the portable computer 101.
host controller, according to an embodiment;                        60      In some embodiments, a hub (not shown) may be coupled
   FIG. 9 illustrates a flowchart of a method for regulating             to a USB port 103 of the portable computer 101 to provide
the CPU, according to an embodiment; and                                 additional USB ports. An internal hub may be used to
   FIG. 10 illustrates a flowchart of a method for regulating            provide multiple USB ports. For example, an internal hub
a CPU while attached to a hub, according to an embodiment.               may provide USB ports 103a, 103b, and 103c. In some
   While the invention is susceptible to various modifica           65   embodiments, the hub may be internal to the portable
tions and alternative forms, specific embodiments thereof                computer 101, while, in some embodiments, the internal hub
are shown by way of example in the drawings and will                     may be in a docking station for the portable computer 101.
             Case 6:21-cv-00793 Document 1-1 Filed 07/30/21 Page 16 of 23


                                                     US 7,159,766 B2
                              5                                                                         6
Other external hubs may be coupled to one of the USB ports              card reader (e.g., internal or external memory). For example,
103 to provide additional USB ports for use. Multiple hubs              firmware may be on an Electrically Erasable Programmable
may be chained together to provide even more USB ports.                 Read-Only Memory (EEPROM) that may be externally
   In some embodiments, the USB host controller 211 may                 attached/detached to the card reader to activate/deactivate
detect USB devices as they are connected to a USB port 103.             the electrical disconnect feature. For full speed devices to
interrogate the USB device (e.g., to find out what speed to             electrically disconnect, the pull up resistor may be electri
use for communication with the device and device capabili               cally removed (i.e., set to a high impedance or "tri-stated')
ties), and load a driver to support the USB device. USB                 from the D+ line. The USB host controller may interpret this
devices may communicate with the USB host controller 211                as a disconnect. To electrically disconnect high speed
using control, interrupt, bulk, and isochronous transfers. In      10   devices, the D+ and D-lines may both be tri-stated (set to
addition, the USB device may be powered over the USB bus,               a high impedance).
while some USB devices may be self powered. When a USB                    In some embodiments, when the card reader 301 is
device is unplugged from a USB port 103, the USB host                   electrically disconnected from the USB host controller 211
controller may detect the absence of the USB device and                 and no system activity from a bus mastering peripheral is
unload the driver. In some embodiments, a USB hub may not          15   occurring on the PCI bus 207, the CPU 203 may enter a low
electrically connect to the USB host controller 211 until a             power state. In some embodiments, if a memory card 309 is
device is coupled to the USB hub. In addition, some card                in the memory card slot 307, but has not been accessed in a
readers 113 may not electrically connect to the USB host                first specified amount of time (e.g., 10 seconds), the memory
controller 211 until a card is inserted into the card reader            card 309 may be powered down. In some embodiments, if a
113.                                                                    sideband signal is available, a sideband signal may be sent
   FIG. 3 illustrates an embodiment of a card reader 301                to signal the card reader 301 when to electrically disconnect
coupled to a USB host controller 211. In some embodiments,              and electrically reconnect. In one embodiment, if the card
a card reader 301 may be embedded in a computer, such as                has not been accessed for a second specified amount of time
a portable computer 101. The card reader 301 may commu                  (e.g., 10 minutes), the card reader 301 may be sent a
nicate with a USB host controller 211 through an upstream          25   sideband signal to electrically disconnect from the USB host
port 305. The card reader 301 may use a controller 325 and              controller 211. In some embodiments, the card reader 301
a physical interface 303 to assist in reading, writing, and             may not electrically disconnect from the USB host controller
transferring data. The memory card 309 may be inserted into             211 with a memory card 309 inserted unless a sideband
the card reader 301 through memory card slot 307. While the             signal can be sent to the card reader 301 to signal it to
card reader 301 is shown with one card slot 307, a card            30   electrically connect when needed. While an embodiment of
reader 301 with multiple card slots may also be used. In                a card reader 301 is shown in FIG. 3, it is to be understood
some embodiments, the memory card may be a SmartMe                      that other embodiments may include other devices with
diaTM (SM) memory card, xD Picture CardsTM (xD), a                      removable medium. In addition, other devices coupled to the
Memory StickTM, a High Speed Memory Stick (HSMS), a                     USB host controller 211 may also be electrically discon
Memory Stick PROTM (MSPRO), a Secure Digital (SD)                  35   nected as seen in FIG. 4.
memory card, a MultiMediaMemoryTM memory card                             FIG. 4 illustrates an embodiment of a USB device 401
(MMC), NAND Flash, Compact FlashTM (CF) or a CF                         coupled to a USB host controller 211. In some embodiments,
form-factor Advanced Technology Attachment (ATA) hard                   a USB device 401 may be embedded in a computer, such as
drive. Other memory cards are also contemplated. In various             a portable computer 101. The USB device 401 may com
embodiments, a cable between an upstream port 305 and a            40   municate with a USB host controller 211 through an
device (not shown) may carry a power line 321, ground 324.              upstream port 305. In some embodiments, the USB device
and a pair of data lines 322,323 (D+ and D-) to transfer data           401 may have a controller 325 and a physical interface 303.
between the card reader 301 and the computer. For full speed            Data may be transmitted from the USB device 401 to the
card readers, when the card reader 301 is attached to a USB             USB host controller 211 and then used by a CPU 203. In
port, the card reader 301 may pull the D+ line 322 high to         45   some embodiments, if the USB device 401 is turned off or
approximately 3.3 volts using a pull up resistor (not shown)            if the device 401 is not in an active state, an algorithm may
on the D+ line 322. The USB host controller may then detect             be implemented to electrically disconnect the USB device
the presence of the card reader 301 on the bus and reset the            401 from the USB host controller 211. However, in some
card reader 301. High speed devices connect the same way                embodiments, the USB device 401 may not be electrically
as full speed devices except, during reset, the device. Such       50   disconnected unless the USB device 401 has a way of being
as a high speed card reader, "chirps' by driving the D-line             signaled to electrically reconnect to the USB host controller
323 high. The USB host controller responds by alternately               (e.g., by inserting a card into a card reader or attaching a
driving the D+ and D- lines high. When the high speed                   device to a USB hub). In some embodiments, if a sideband
device detects the alternating chirps, the high speed device            signal can be used to signal the USB device 401 when to
electrically removes the pull up resistor to balance the line      55   electrically disconnect and when to electrically reconnect,
and continues communicating at high speed. In some                      the USB device 401 may be signaled to electrically discon
embodiments, the D+ and D-lines (322.323) may interact                  nect if the USB device 401 has not been used in a second
with the physical interface 303 through an attachment indi              specified amount of time (e.g., 10 minutes). A sideband
cator mechanism 302.                                                    signal may then be used to signal the USB device 401 to
   In some embodiments, if no memory card 309 is inserted          60   electrically reconnect.
in the card reader 301 (i.e., the card reader 301 is not in an            In some embodiments, when the USB device 401 is
active state) or the card reader 301 is turned off, an algorithm        electrically disconnected from the USB host controller 211
(e.g., stored in firmware on the card reader 301) may be                and no system activity from a bus mastering peripheral is
implemented in the card reader 301 to electrically discon               occurring on the PCI bus 207, the CPU 203 may enter a low
nect the card reader 301 from the USB host controller 211.         65   power state. In some embodiments, a USB device 401 may
Firmware may be on a read only memory (ROM) or a                        be electrically disconnected through a physical interface on
programmable read only memory (PROM) accessible by the                  the USB device 401. For example, as described above, the
                 Case 6:21-cv-00793 Document 1-1 Filed 07/30/21 Page 17 of 23


                                                     US 7,159,766 B2
                           7                                                                        8
physical interface 303 may tri-state (i.e., set to a high              2–3 seconds), the device may not be electrically discon
impedance) the D+ or the D+ and D-lines (i.e., the FS and              nected. Other wait periods are also contemplated (e.g., 1-2
HS transceivers) on the USB device 401 and remove any                  minutes, 10–20 minutes, etc.). In some embodiments, firm
termination from the universal serial bus.                             ware may comprise algorithms to electrically disconnect the
   FIG. 5 illustrates a diagram of an embodiment of a hub              device if the device is not in an active state. However, in
501 with an attach detect logic 511 and a physical interface           some embodiments, the USB device may not be electrically
303. In some embodiments, a hub 501 may be used to                     disconnected unless the USB device has a way of being
provide multiple downstream ports 513 for USB devices.                 signaled to electrically reconnect to the USB host controller
For example, if hub 501 is internal to the portable computer           (e.g., by a user inserting a card into a card reader, or
101, downstream ports 513 may be provided through USB             10   receiving a sideband signal from the computer).
ports 103 (see FIG. 1). The hub 501 may communicate                      At 605, if a device is in an active state, an electrical
through an upstream port 305 using a physical interface 303.           connection between the device and the USB host controller
In some embodiments, the upstream port 305 may be an                   may be maintained.
external USB port (e.g., USB port 103), or, if the hub is                At 607, if the device enters an active state after the device
internal to the portable computer 101, may be an internal         15   is electrically disconnected, at 609, the device may be
connection to a USB host controller 211. In various embodi             electrically reconnected to the host controller and flow may
ments, an attach detect logic 511 may be provided within the           resume at 601. If the device is not in an active state, at 611,
hub 501 to detect if a device is coupled to downstream ports           the device may be maintained in an electrically disconnected
513. An auto detach logic 507 may be activated by a                    state and the flow may continue at 607.
configuration bit loaded from an EEPROM 509. In some                     FIG. 7 illustrates a flowchart of an embodiment of a
embodiments, the auto detach logic 507 may be activated by             method for electrically disconnecting a card reader from a
firmware internal to the hub 501. In some embodiments, if              USB host controller. It should be noted that in various
the attach detect logic 511 does not detect a device coupled           embodiments of the methods described below, one or more
to the downstream ports 513, a no ports signal 517 may be              of the steps described may be performed concurrently, in a
sent to the auto detach logic 507. The auto detach logic 507      25   different order than shown, or may be omitted entirely. Other
may send a detach signal 515 to the physical interface 303             additional steps may also be performed as desired.
if the auto detach logic 507 has been configured by a                     At 701, a determination may be made whether a memory
configuration bit 519 from the EEPROM 509 and receives                 card is in the memory card slot of a card reader coupled to
the no ports signal 517 from the attach detect logic 511. In           the USB host controller. In other embodiments, a determi
some embodiments, if a device is not coupled to the hub 501,      30   nation may be made as to whether a removable storage
the hub 501 may be electrically disconnected after a wait              medium is in a removable storage medium's reading device.
period. If a device is coupled to the hub 501 during the wait             At 703, if there is no memory card in the memory card
period, the hub may not be electrically disconnected.                  slot, at 705, the card reader may be electrically disconnected
   In some embodiments, a sideband signal may be used to               from the USB host controller. In some embodiments, if the
signal the hub 501 when to electrically disconnect and when       35   there is no memory card in the card reader, the card reader
to electrically reconnect. The hub 501 may be signaled by a            may be electrically disconnected after a wait period in case
sideband signal from the computer 101 to electrically dis              the user is Switching out cards, etc. If a card is inserted
connect if the hub 501 has not been used in a second                   during the wait period (e.g., 2–3 seconds), the card reader
specified amount of time (e.g., 10 minutes). A sideband                may not be electrically disconnected. Other wait periods are
signal may then be used to signal the hub 501 to electrically     40   also contemplated. In some embodiments, to electrically
reconnect at a later time. In some embodiments, a sideband             disconnect the card reader, a physical interface for the card
signal may be sent to the hub 501 when the computer goes               reader may tri-state both FS and HS transmitters on the card
into a SUSPEND mode to signal the hub 501 into a reduced               reader and remove any termination from the universal serial
functionality mode in which the hub 501 may only respond               bus. For example, the D+ line (full speed devices) or the D+
to a device trying to activate/wake the computer from             45   line and the D- line (high speed devices) may be set to a
SUSPEND mode (e.g., movement from a mouse coupled to                   high impedance.
the hub 501). The reduced functionality mode, and other                   At 707, if there is a memory card in the memory card slot,
modes signaled by the sideband signal, may result in lower             a determination may be made whether the memory card has
power usage from the hub 501.                                          been accessed in a first specified amount of time. In some
  FIG. 6 illustrates a flowchart of an embodiment of a            50   embodiments, the first specified amount of time may be
method for electrically disconnecting a device from a USB              approximately 10 seconds. Other first specified amounts of
host controller. It should be noted that in various embodi             time are also contemplated.
ments of the methods described below, one or more of the                  At 708, if the memory card has been accessed within the
steps described may be performed concurrently, in a differ             first specified amount of time, the card may remain powered
ent order than shown, or may be omitted entirely. Other           55   up and flow may continue at 707.
additional steps may also be performed as desired.                        At 709, if the memory card has not been accessed within
  At 601, a determination is made whether a device is                  a first specified amount of time, the card may be powered
coupled to the USB host controller and in an active state. For         down.
example, a card in a card reader or a device attached to a                At 715, if the host controller attempts to access the card,
USB hub may indicate the card reader and USB hub are in           60   at 719, the card may be powered up and the flow may
active states.                                                         continue at 707.
  At 603, if a device is not in an active state, the device may          At 717, if the host controller is not attempting to access
be electrically disconnected from the USB host controller. In          the card, the card may be maintained in a power down State
Some embodiments, if the device is not in an active state, the         and the flow may continue at 715.
device may be electrically disconnected after a wait period       65     At 711, after the card reader has been electrically discon
in case the device becomes active again relatively quickly.            nected from the USB host controller, a determination may be
If the device becomes active during the wait period (e.g.,             made whether a card has been inserted into the card reader.
              Case 6:21-cv-00793 Document 1-1 Filed 07/30/21 Page 18 of 23


                                                     US 7,159,766 B2
                              9                                                                     10
  At 712, if a card has not been inserted into the card reader,          At 1003, if there are USB devices coupled to the hub, a
the card reader may be maintained in the electrically dis              connection may be maintained between the hub and the USB
connected state, and flow may continue at 711.                         host controller, and at 1005, the CPU may be maintained in
                                                                       the active state.
  At 713, if a card has been inserted into the card reader, the
card reader may be electrically reconnected and flow may                 At 1007, if there are no USB devices coupled to the hub,
continue at 707.                                                       the hub may electrically disconnect from the USB host
                                                                       controller.
  FIG. 8 illustrates a flowchart of an embodiment of a                    At 1009, the USB host controller may not place a signal
method for electrically disconnecting a hub from a USB host            on the PCI bus. In some embodiments, if there is no activity
controller. It should be noted that in various embodiments of     10   on the PCI bus and other conditions for putting the CPU in
the methods described below, one or more of the steps                  a low power state are met, the CPU may go into a low power
described may be performed concurrently, in a different                State.
order than shown, or may be omitted entirely. Other addi                  As used herein, a memory medium may include any of
tional steps may also be performed as desired.                         various types of memory devices or storage devices. The
   At 801, a determination may be made whether a device is        15   term “memory medium' is intended to include an installa
coupled to the hub. In some embodiments, an attach detect              tion medium, e.g., a CD-ROM, floppy disks 104, or tape
logic may be implemented to detect whether any devices are             device; a computer system memory or random access
coupled to the hub.                                                    memory such as DRAM, DDR RAM, SRAM, EDO RAM,
   At 803, if a device is not coupled to the hub, at 805, the          Rambus RAM, etc.; or a non-volatile memory Such as a
hub may be electrically disconnected from the USB host                 magnetic media, e.g., a hard drive, or optical storage. The
controller. In some embodiments, if a device is not coupled            memory medium may comprise other types of memory as
to the hub, the hub may be electrically disconnected after a           well, or combinations thereof. In addition, the memory
wait period to give the user time to Switch out devices, etc.          medium may be located in a first computer in which the
If a device is coupled to the hub during the wait period, the          programs are executed, or may be located in a second
hub may not be electrically disconnected. In some embodi          25   different computer which connects to the first computer over
ments, an auto detach logic may be implemented to electri              a network, Such as the Internet. In the latter instance, the
cally disconnect the hub from the USB host controller.                 second computer may provide program instructions to the
   At 807, if a device is coupled to the hub, a connection may         first computer for execution. The term “memory medium’
be maintained between the hub and the USB host controller              may include two or more memory mediums which may
and flow may continue at 803.                                     30   reside in different locations, e.g., in different computers that
                                                                       are connected over a network. In addition, as used herein, a
   At 809, if a device has been attached to the hub after the          carrier medium—a memory medium as described above, as
hub was electrically disconnected from the USB host con                well as signals such as electrical, electromagnetic, or digital
troller, at 811, the hub may electrically reconnect to the host        signals, conveyed via a communication medium Such as a
controller.                                                       35   bus, network and/or a wireless link. The computer system
  At 813, if a device has not been attached to the hub, the            101 may include a memory medium(s) on which one or
hub may be maintained in an electrically disconnected State            more computer programs or software components according
and the flow may continue at 809.                                      to one embodiment of the present invention may be stored.
  FIG. 9 illustrates a flowchart of an embodiment of a                 For example, the memory medium may comprise a read only
method for regulating the CPU. It should be noted that in         40   memory or programmable read only memory Such as an
various embodiments of the methods described below, one                EEPROM, or flash memory that stores a software program
or more of the steps described may be performed concur                 (e.g., firmware) that is executable to perform the methods
rently, in a different order than shown, or may be omitted             described herein. Various embodiments further include
entirely. Other additional steps may also be performed as              receiving or storing instructions and/or data implemented in
desired.                                                          45   accordance with the foregoing description upon a carrier
  At 901, a determination may be made whether there are                medium.
any USB devices connected to the USB host controller.                    Further modifications and alternative embodiments of
  At 903, if there is a device coupled to the USB host                 various aspects of the invention may be apparent to those
controller, a connection between the device and the USB                skilled in the art in view of this description. Accordingly, this
host controller may be maintained, and at 905, the CPU may        50   description is to be construed as illustrative only and is for
be maintained in an active state.                                      the purpose of teaching those skilled in the art the general
   At 907, if there are no devices coupled to the USB host             manner of carrying out the invention. It is to be understood
                                                                       that the forms of the invention shown and described herein
controller, the USB host controller may not place a signal on          are to be taken as the presently preferred embodiments.
the PCI bus. In some embodiments, if there is no activity on      55   Elements and materials may be substituted for those illus
the PCI bus and other conditions for putting the CPU in a              trated and described herein, parts and processes may be
low power state are met, the CPU may go into a low power               reversed, and certain features of the invention may be
State.
                                                                       utilized independently, all as would be apparent to one
  FIG. 10 illustrates a flowchart of an embodiment of a                skilled in the art after having the benefit of this description
method for regulating a CPU while attached to a hub. It           60   of the invention. Changes may be made in the elements
should be noted that in various embodiments of the methods             described herein without departing from the spirit and scope
described below, one or more of the steps described may be             of the invention as described in the following requests.
performed concurrently, in a different order than shown, or              We claim:
may be omitted entirely. Other additional steps may also be              1. A system, comprising:
performed as desired.                                             65     a processor;
  At 1001, a determination may be made whether any USB                   a host controller coupled to the processor, and
devices are coupled to the hub.                                          a device coupled to the host controller;
                  Case 6:21-cv-00793 Document 1-1 Filed 07/30/21 Page 19 of 23


                                                         US 7,159,766 B2
                            11                                                                              12
  wherein the device is electrically disconnected from the                    16. The method of claim 14, wherein the device is a hub,
        host controller if the device is not in an active state; and        and the active state comprises a second device coupled to the
  wherein the device being electrically disconnected from                   hub.
    the host controller causes an appearance to the host                      17. The method of claim 16, wherein the second device is
    controller that the device is not coupled to the host                   coupled to the hub and a sideband signal from a computer
        controller, and                                                     signals the hub to electrically disconnect.
  wherein a sideband signal is used to signal the device to                   18. The method of claim 16, wherein the second device is
     electrically reconnect after the device has been electri               coupled to the hub and a sideband signal from a computer
     cally disconnected.                                                    signals the hub to enter a reduced functionality state and
  2. The system of claim 1, wherein the device is a card               10   wherein a sideband signal from the computer signals the hub
reader and the active state comprises a memory card in the                  to exit the reduced functionality state at a later time.
card reader.                                                                  19. The method of claim 14, wherein the device is not in
                                                                            an active state if the device has not been used in a second
  3. The system of claim 1, wherein the device is a hub and                 specified amount of time.
the active state comprises a second device attached to the             15     20. The method of claim 14, wherein if the device is not
hub.
  4. The system of claim 1, wherein the device is not in an                 in an active state, the device is electrically disconnected after
active state if the device has not been used in a second                    a wait period, wherein if the device becomes active during
specified amount of time.                                                   the wait period, the device is not electrically disconnected.
                                                                              21. The method of claim 14, wherein if no devices are
   5. The system of claim 1, wherein if the device is not in                coupled to the host controller the host controller does not
an active state, the device is electrically disconnected after              create bus activity.
a wait period, wherein if the device becomes active during                    22. The method of claim 14, wherein the device is a card
the wait period, the device is not electrically disconnected.               reader, and wherein said electrically reconnecting is per
   6. The system of claim 1, wherein when the device is                     formed if a memory card is inserted into the card reader after
electrically disconnected from the host controller, the device         25   the card reader has been electrically disconnected.
does not cause bus activity.                                                  23. The method of claim 14, wherein the device is a card
   7. The system of claim 1, wherein the device is a card                   reader and wherein the card reader is not in an active state
reader, and if a memory card is inserted into the card reader               if the card reader has not been accessed in a second specified
and the card reader has been previously electrically discon                 amount of time.
nected, the electrical disconnect from the host controller is          30     24. The method of claim 23, wherein said electrically
discontinued.                                                               reconnecting is performed when an attempt is made to
  8. The system of claim 1, wherein if the processor is in a                access a card after the card reader has been electrically
low power state, the processor exits the low power state if                 disconnected with a card inserted into the card reader.
an electrical disconnect is discontinued.                                     25. The method of claim 14, wherein the host controller
  9. The system of claim 1, wherein the device is a card               35   provides a peripheral bus interface for the device.
reader and the card reader is permanently coupled to a                        26. The method of claim 14, wherein electrically discon
portable computer.                                                          necting the device comprises electrically removing a pull up
   10. The system of claim 1, wherein the host controller                   resistor from a D+ line.
provides a peripheral bus interface for the device.                           27. The method of claim 14, wherein electrically discon
   11. The system of claim 1, wherein electrically discon              40   necting the device comprises tri-stating a D+ line and a D
necting the device comprises electrically removing a pull up                line.
resistor from a D+ line.                                                      28. A system, comprising:
   12. The system of claim 1, wherein electrically discon                     a processor;
necting the device comprises tin-stating a D+ line and a D                    a host controller coupled to the processor,
line.                                                                  45     a device detect logic;
   13. The system of claim 1, wherein the device being                        a hub electrically coupled to the host controller and device
electrically disconnected from the host controller allows the                    detect logic;
processor to enter a low power state or remain in a low                       an auto detach logic coupled to the hub; and
power state.                                                                  wherein the auto detach logic initiates an electrical dis
                                                                       50           connect of the hub from the host controller if the device
  14. A method, comprising:                                                         detect logic does not detect a device on the hub, and
  detecting whether a device coupled to a host controller is                        wherein the hub being electrically disconnected from
        in an active state;                                                         the host controller causes an appearance to the host
  if the device is not in an active state, electrically discon                      controller that the device is not coupled to the host
     necting the device from a host controller, wherein                55           controller, and
     electrically disconnecting the device from the host                       wherein a sideband signal is used to signal the device to
     controller causes an appearance to the host controller                       electrically reconnect after the device has been electri
     that the device is not coupled to the host controller;                       cally disconnected.
  if the device is in an active state, maintaining an electrical               29. The system of claim 28, wherein when the hub is
        connection between the device and the host controller;         60   electrically disconnected, the hub does not create bus activ
        and                                                                 ity until a device is coupled to the hub.
  electrically reconnecting the device using a sideband                        30. The system of claim 28, wherein if a device is coupled
     signal after the device has been electrically discon                   to the hub, the auto detach electrically reconnects the hub to
        nected.                                                             the host controller.
   15. The method of claim 14, wherein the device is a card            65      31. The system of claim 28, wherein if the processor is in
reader, and the active state comprises a memory card                        a low power state, the processor exits the low power state if
inserted in the card reader.                                                the electrical disconnect is discontinued.
               Case 6:21-cv-00793 Document 1-1 Filed 07/30/21 Page 20 of 23


                                                      US 7,159,766 B2
                             13                                                                    14
   32. The system of claim 28, wherein the processor is in a               47. The memory medium of claim 45, wherein the device
portable computer.                                                      is a hub, and the active state comprises a second device
   33. The system of claim 28, wherein the hub is perma                 coupled to the hub.
nently coupled to a portable computer.                                     48. The memory medium of claim 45, wherein the device
   34. The system of claim 28, wherein the device comprises             is not in an active state if the device has not been used in a
a keyboard, a mouse, a speaker, a microphone, a printer, a              second specified amount of time.
camera, a scanner, or a touchscreen.                                       49. The memory medium of claim 45, wherein if the
  35. The system of claim 28, wherein the device is a USB               device is not in an active state, the device is electrically
device and is coupled to the hub by plugging the device into            disconnected after a wait period, wherein if the device
a USB connection.                                                  10   becomes active during the wait period, the device is not
  36. The system of claim 28, wherein the electrical dis                electrically disconnected.
connect comprises tristating the full speed (FS) and high                  50. The memory medium of claim 45, wherein if no
speed (HS) transceivers.                                                devices are coupled to the host controller the host controller
  37. The system of claim 28, wherein the electrical dis                does not create bus activity.
connect is enabled by a configuration bit in an Electrically       15      51. The memory medium of claim 45, wherein the device
Erasable Programmable Read-Only Memory (EEPROM).                        is a card reader, and wherein said electrically reconnecting
  38. The system of claim 28, wherein if a device is not                is performed if a memory card is inserted into the card reader
detected on the hub, the hub is electrically disconnected after         after the card reader has been electrically disconnected.
a wait period, wherein if a device is attached to the hub                  52. The memory medium of claim 45, wherein the device
during the wait period, the hub is not electrically discon              is a card reader and wherein the card reader is not in an
nected.                                                                 active state if the card reader has not been accessed in a
  39. A method, comprising:                                             second specified amount of time.
  detecting whether a device is coupled to a hub:                          53. The memory medium of claim 45, wherein the device
  if a device is not coupled to the hub, electrically discon            is a card reader, and wherein said electrically reconnecting
     necting the hub from a host controller, wherein elec          25   is performed when an attempt is made to access a card after
     trically disconnecting the hub from the host controller            the card reader has been electrically disconnected with a
     causes an appearance to the host controller that the               card inserted into the card reader.
     device is not coupled to the host controller; and                     54. The memory medium of claim 45, wherein the host
  if a device is coupled to the hub, maintaining a connection           controller provides a peripheral bus interface for the device.
       between the hub and the host controller; and                30      55. The memory medium of claim 45, wherein electrically
  electrically reconnecting the hub using a sideband signal             disconnecting the device comprises electrically removing a
     after the hub has been electrically disconnected.                  pull up resistor from a D+ line.
  40. The method of claim 39, wherein said electrically                    56. The memory medium of claim 45, wherein electrically
reconnecting is performed if a device is reconnected to the             disconnecting the device comprises tri-stating a D+ line and
hub:                                                               35   a D-line.
   wherein if the processor is in a low power state, the                  57. A system, comprising:
     processor awakes from the low power state.                           a processor;
   41. The method of claim 40, wherein the device coupled                 a host controller coupled to the processor, and
to the hub comprises a keyboard, a mouse, a speaker, a                    a device coupled to the host controller;
microphone, a printer, a camera, a scanner, or a touchscreen.      40
                                                                          wherein the device is electrically disconnected from the
  42. The method of claim 39, wherein electrical discon                      host controller if the device is not in an active state; and
necting comprises tristating FS and HS transceivers.                       wherein a sideband signal is used to signal the device to
  43. The method of claim 39, wherein electrical disconnect                  electrically reconnect after the device has been electri
is enabled by a configuration bit in an EEPROM.                              cally disconnected.
  44. The method of claim 39, wherein if a device is not           45
coupled to the hub, the hub is electrically disconnected after             58. The system of claim 57, wherein the device being
a wait period, wherein if a device is coupled to the hub                electrically disconnected from the host controller makes the
during the wait period, the hub is not electrically discon              device appear to the host controller that the device is not
nected.                                                                 coupled to the host controller.
  45. A computer accessible memory medium that stores              50      59. The system of claim 57, wherein the device is a card
program instructions, wherein the program instructions are              reader and the active state comprises a memory card in the
executable by a processor to:                                           card reader.
  detect whether a device coupled to a host controller is in              60. The system of claim 57, wherein the device is not in
       an active state;                                                 an active state if the device has not been used in a specified
  if the device is not in an active state, electrically discon     55   amount of time.
       nect the device from a host controller, wherein electri             61. The system of claim 57, wherein the device is a card
       cally disconnecting the device from the host controller          reader, and if a memory card is inserted into the card reader
       causes an appearance to the host controller that a device        and the card reader has been previously electrically discon
       is not coupled to the host controller; and                       nected, the electrical disconnect from the host controller is
  if the device is in an active state, maintain an electrical      60   discontinued.
     connection between the device and the host controller;               62. A system, comprising:
       and                                                                a processor;
   electrically reconnect the device using a sideband signal              a host controller coupled to the processor, and
      after the device has been electrically disconnected.                a card reader coupled to the host controller;
   46. The memory medium of claim 45, wherein the device           65     wherein when a memory card is removed from the card
is a card reader, and the active state comprises a memory                    reader, the card reader is electrically disconnected from
card inserted in the card reader.                                            the host controller; and
               Case 6:21-cv-00793 Document 1-1 Filed 07/30/21 Page 21 of 23


                                                     US 7,159,766 B2
                             15                                                                     16
  wherein the card reader being electrically disconnected                   ing the card reader from the host controller causes an
    from the host controller causes an appearance to the                    appearance to the host controller that the card reader is
    host controller that the card reader is not coupled to the              not coupled to the host controller; and
     host controller;                                                    if the card reader is in an active state, maintaining an
  wherein a sideband signal is used to signal the card reader     5         electrical connection between the card reader and the
    to electrically reconnect after the card reader has been                host controller;
    electrically disconnected.                                           wherein a sideband signal is used to signal the card reader
  63. The system of claim 62, wherein if a memory card is                  to electrically reconnect when an attempt is made to
inserted into the card reader and the card reader has been                 access a card after the card reader has been electrically
previously electrically disconnected, the electrical discon       10        disconnected with a card inserted into the card reader.
nect from the host controller is discontinued.                           75. The memory medium of claim 74, wherein the card
   64. The system of claim 62, wherein the card reader being           reader is not in an active state if the card reader has not been
electrically disconnected from the host controller allows the          used in a specified amount of time.
processor to enter a low power state or remain in a low                   76. The memory medium of claim 74, wherein if the card
power state.                                                      15
                                                                       reader is not in an active state, the card reader is electrically
  65. The system of claim 62, wherein the card reader is not           disconnected after a wait period, wherein if the card reader
in an active state if the card reader has not been used in a
specified amount of time.                                              becomes active during the wait period, the card reader is not
                                                                       electrically disconnected.
    66. The system of claim 62, wherein if the card reader is             77. The memory medium of claim 74, wherein if no card
not in an active state, the card reader is electrically discon         reader is coupled to the host controller the host controller
nected after a wait period, wherein if the card reader                 does not create bus activity.
becomes active during the wait period, the card reader is not             78. The memory medium of claim 74, wherein if a
electrically disconnected.
    67. The system of claim 62, wherein when the card reader           memory card is inserted into the card reader after the card
is electrically disconnected from the host controller, the card   25   reader has been electrically disconnected, the electrical
                                                                       disconnect is discontinued.
reader does not cause bus activity.
    68. The system of claim 62, wherein the card reader is               79. A method, comprising:
permanently coupled to a portable computer.                              detecting whether a device coupled to a host controller is
    69. A method, comprising:                                               in an active state, wherein the device is a hub, and the
   detecting whether a card reader coupled to a host con          30        active state comprises a second device coupled to the
     troller is in an active state;                                         hub:
  if the card reader does not have a memory card inserted                if the device is not in an active state, electrically discon
     in the card reader, electrically disconnecting the card                necting the device from a host controller, wherein
     reader from a host controller, wherein electrically dis                electrically disconnecting the device from the host
     connecting the card reader from the host controller          35        controller causes an appearance to the host controller
     causes an appearance to the host controller that the card              that the device is not coupled to the host controller; and
     reader is not coupled to the host controller; and                   if the device is in an active state, maintaining an electrical
  if the card reader is in an active state, maintaining an                  connection between the device and the host controller;
     electrical connection between the card reader and the               wherein the second device is coupled to the hub and a
     host controller;                                             40       sideband signal from a computer signals the hub to
  wherein a sideband signal is used to signal the card reader              electrically disconnect and wherein a sideband signal
    to electrically reconnect when an attempt is made to                   from the computer signals the hub to electrically recon
    access a card after the card reader has been electrically               nect at a later time.
     disconnected with a card inserted into the card reader.             80. A method, comprising:
  70. The method of claim 69, wherein the card reader is not      45
                                                                         detecting whether a device coupled to a host controller is
in an active state if the card reader has not been used in a                in an active state, wherein the device is a hub, and the
specified amount of time.                                                   active state comprises a second device coupled to the
  71. The method of claim 69, wherein if the card reader is                 hub:
not in an active state, the card reader is electrically discon           if the device is not in an active state, electrically discon
nected after a wait period, wherein if the card reader            50
                                                                            necting the device from a host controller, wherein
becomes active during the wait period, the card reader is not               electrically disconnecting the device from the host
electrically disconnected.                                                  controller causes an appearance to the host controller
  72. The method of claim 69, wherein if no card reader is                  that the device is not coupled to the host controller; and
coupled to the host controller the host controller does not              if the device is in an active state, maintaining an electrical
create bus activity.                                              55
                                                                            connection between the device and the host controller;
   73. The method of claim 69, wherein if a memory card is
inserted into the card reader after the card reader has been             wherein the second device is coupled to the hub and a
electrically disconnected, the electrical disconnect is discon              sideband signal from a computer signals the hub to
tinued.                                                                    enter a reduced functionality state and wherein a side
  74. A computer accessible memory medium that stores             60       band signal from the computer signals the hub to exit
program instructions, wherein the program instructions are                 the reduced functionality state at a later time.
executable by a processor to perform:                                    81. A method, comprising:
  detecting whether a card reader coupled to a host con                  detecting whether a device coupled to a host controller is
     troller is in an active state;                                         in an active state, wherein the device is a card reader,
  if the card reader does not have a memory card inserted         65        and wherein the card reader is not in an active state if
     in the card reader, electrically disconnecting the device              the card reader has not been accessed in a second
     from a host controller, wherein electrically disconnect                specified amount of time;
            Case 6:21-cv-00793 Document 1-1 Filed 07/30/21 Page 22 of 23


                                                    US 7,159,766 B2
                              17                                                             18
  if the device is not in an active state, electrically discon      if the card reader is not in an active state, electrically
     necting the device from a host controller, wherein               disconnect the card reader from a host controller,
     electrically disconnecting the device from the host              wherein electrically disconnecting the card reader from
     controller causes an appearance to the host controller           the host controller causes an appearance to the host
     that the device is not coupled to the host controller; and 5     controller that a card reader is not coupled to the host
  if the device is in an active state, maintaining an electrical       controller, and
    connection between the device and the host controller;          if the card reader is in an active state, maintain an
  electrically reconnecting the card reader using a sideband          electrical connection between the device and the host
     signal when an attempt is made to access a card after            controller;
     the card reader has been electrically disconnected with 10
    a card inserted into the card reader.                           wherein a sideband signal is used to signal the card reader
  82. A computer accessible memory medium that stores                 to electrically reconnect when an attempt is made to
program instructions, wherein the program instructions are            access a card after the card reader has been electrically
executable by a processor to:                                         disconnected with a card inserted into the card reader.
  detect whether a card reader coupled to a host controller 15
    is in an active state;
                 Case 6:21-cv-00793 Document 1-1 Filed 07/30/21 Page 23 of 23

              UNITED STATES PATENT AND TRADEMARK OFFICE
                    CERTIFICATE OF CORRECTION

PATENT NO.          : 7,159,766 B2                                                               Page 1 of 1
APPLICATIONNO. : 10/762767
DATED               : January 9, 2007
INVENTOR(S)         : Wurzburg et al.
      It is certified that error appears in the above-identified patent and that said Letters Patent is
      hereby corrected as shown below:

      In the Claims:

         Column 11, Line 43, please delete “the device comprises tn-stating a D+ line, and
      substitute -- the device comprises tri-stating a D+ line --.




                                                                  Signed and Sealed this
                                                      Twenty-seventh Day of March, 2007


                                                                                 WDJ
                                                                            JON. W. DUDAS
                                                        Director of the United States Patent and Trademark Office
